Title: To Alexander Hamilton from James McHenry, 23 May 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Sir
            War Department 23rd May 1799
          
          I have this moment received your letter of the 22nd instt. In answer I have only to observe that I presented on the 9th of May, instant, to the President in a list of nominations, the name of Theodosius Fowler to fill the office to which Major Hutton had been appointed: that I supported the nomination by what you had written to me on the subject; and that I have received this morning, the Presidents confirmation thereof
          I shall wait your advice whether to send Mr Fowler his letter of appointment, or to bring the person before the President who appears, upon an after thought, to be preferred by the Lt Colonel of the Regiment. It strikes me, however, that unless the advantage of talents and experience is decidedly in favor of Mr Fonda, that no alteration ought to be proposed
          I have the honor to be, with great respect, Sir, your most ob st
          
            James McHenry
          
          
            The following nominations have also been concurred in, and will be immediately communicated to the Gentlemen appointed
            
              
                Rufus Graves
                Lt Colonel
              
              
                Timothy Darling
                Major
              
              
                Cornelius Lynde Vermt
                Major
              
              
                Israel W Kelly. N Hampshire
                1t Lt.
              
              
                Thaddeus Kendall Do
                 Do
              
              
                Marmaduke Wait Vert.
                 Do
              
              
                Benjamin F Starke N. Hampsr
                2nd Lt.
              
            
          
          Major Genl A Hamilton
        